The Court:
The assessment in this case, and the allegations of the complaint as to ownership and possession, are the same as in case *611No. 7,218, with the exception that in this case the assessment was to “ S. Dunham or unknown.” That variation, however, makes no difference; the assessment, in either case, did not comply with the statute. (Himmelman v. Steiner, 38 Cal. 175.)
However, when the assessment roll was offered in evidence, and objection to it was made, the Court continued the hearing of the cause; and thereafter, without ruling upon the objection, and without other or further hearing, rendered judgment for the defendant. This was error; and for this reason the judgment and order are reversed, and the cause is remanded.